Citation Nr: 1035152	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  08-39 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Andrew Mack




INTRODUCTION

The Veteran served on active duty from October 2004 to February 
2005, and from October 2005 to August 2007. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.


FINDING OF FACT

The Veteran has a current tinnitus disability that is medically 
related to in-service acoustic trauma.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of his 
claim.  In addition, the evidence currently of record is 
sufficient to substantiate his claim.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2008) or 38 C.F.R. § 3.159 (2009).


II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease initially diagnosed after service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which the veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a) 
(West 2002); 38 C.F.R. § 3.303(a).  Furthermore, a veteran's 
assertions regarding an injury during combat shall be accepted if 
consistent with the circumstances, conditions, and hardships of 
such service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case, the Veteran and his representative assert that, 
while serving in Iraq, the Veteran was exposed to acoustic trauma 
from explosions, mortars, trucks, aircraft and firearms.

The Veteran's Form DD 214 (Certificate of Release or Discharge 
From Active Duty) indicates that his primary specialty for the 
last two years and five months of his service was as an 
infantryman.  It also shows that he was awarded the Combat 
Infantryman Badge, which indicates combat service.  For these 
reasons, in-service acoustic trauma is conceded.  38 U.S.C.A. 
§ 1154(a), (b).  The question for consideration, then, is whether 
the current tinnitus disability is the result of such acoustic 
trauma.

Service treatment records do not indicate any complaints, 
treatment or findings relating to tinnitus.  In June 2007 and 
July 2007 medical questionnaires, the Veteran denied having 
ringing of the ears, either currently or during his deployment.  

The Veteran filed a service connection claim for tinnitus on 
August 30, 2007, eight days after his separation from service.

In his December 2007 notice of disagreement, the Veteran asserted 
that he did not recall being asked whether he had ringing in the 
ears during his period of service.  

The report of a December 2007 VA audiologic examination indicates 
both a finding of tinnitus and the conclusion of the VA examiner 
that such tinnitus was most likely the result of acoustic trauma.

Resolving reasonable doubt in the Veteran's favor, the Board 
finds that tinnitus was incurred in service.

The record reflects a current tinnitus disability.  The December 
2007 VA audiological examination report indicates a current 
diagnosis of tinnitus.  Also, the Board notes that the Veteran is 
competent to testify about observable symptoms or injury 
residuals, such as ringing in his ears.  See 38 C.F.R. § 
3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The record also reflects that the Veteran suffered in-service 
acoustic trauma.  As the Veteran's assertions of exposure to 
acoustic trauma, noted above, are consistent with the 
circumstances, conditions, and hardships of combat service, the 
Board accepts such assertions as credible.

Furthermore, the evidence reflects that the Veteran's tinnitus is 
medically related to his in-service acoustic trauma.  The 
December 2007 VA examiner opined that the Veteran's tinnitus was 
most likely the result of acoustic trauma.  In this regard, the 
Board notes that the Veteran filed a service connection claim for 
tinnitus just eight days after the date of his separation from 
service; this, along with the fact that the Veteran's most recent 
service was two years and five months as an infantryman, tends to 
show that the acoustic trauma that resulted in tinnitus occurred 
in service.

Thus, the record reflects that the Veteran has a current tinnitus 
disability medically related to in-service acoustic trauma.  The 
criteria for service connection have therefore been met, 
resolving all reasonable doubt in the Veteran's favor, the Board 
finds that tinnitus was incurred in service.  Accordingly, 
service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted, subject to governing 
criteria applicable to the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


